Name: Council Regulation (EEC, Euratom, ECSC) No 572/92 of 2 March 1992 adjusting the weightings applicable to the remuneration of officials serving in non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 3 . 92 Official Journal of the European Communities No L 62/3 COUNCIL REGULATION (EEC, EURATOM, ECSC) No 572/92 of 2 March 1992 adjusting the weightings applicable to the remuneration of officials serving in non-member countries HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the Euro ­ pean Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (EEC, Euratom, ECSC) No 3834/91 (2), and, in particular, the first subparagraph of Article 13 of Annex X to the said Staff Regulations, Having regard to the proposal from the Commission, Whereas account should be taken of changes in the cost of living in non-member countries and, as a result, the weightings applicable to the remuneration payable, in the currency of their country of employment, to officials serving in non-member countries should be determined with effect from 1 July 1991 , Article 1 With effect from 1 July 1991 , the weightings applicable to remuneration payable in the currency of the country of employment shall be laid down as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the general budget of the European Communities during the month preceding the date referred to in the first subparagraph. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1992. For the Council The President JoSo PINHSIRO (') OJ No L 56, 4. 3 . 1968 , p. 1 , (2) OJ No L 361 , 31 . 12. 1991 , p . 13 and OJ No L 10, 16 . 1 . 1992, p. 56. No L 62/4 Official Journal of the European Communities 7. 3. 92 ANNEX Country of employment Weightings applicable with effect from the 1 July 1991 Country of employment Weightings applicable with effect from the 1 July 1991 Mali 114,5300000 Malta 66,1200000 Mauritania 1 02,8700000 Mauritius 80,0800000 Mexico 66,1 600000 Morocco 78,4700000 Mozambique 9,0000000 Namibia 72,9500000 Netherlands Antilles 94,7500000 New Caledonia 1 32,0400000 Niger 115,5700000 Nigeria 55,4800000 Norway 140,8700000 Pakistan 39,5300000 Papua New Guinea 94,0000000 Peru 81,3200000 Philippines 56,6700000 Poland 44,9300000 Republic of Cape Verde 92,1700000 Rwanda 94,3500000 Sao Tome and Principe (") 0,0000000 Saudi Arabia 66,9600000 Senegal 137,1100000 Seychelles 104,4400000 Sierra Leone 86,5900000 Solomon Islands 85,7700000 Somalia 36,4000000 South Korea 98,8800000 Sudan 249,1600000 Surinam 1 87,3700000 Swaziland 56,4900000 Sweden 1 36,7400000 Switzerland 1 35,2700000 Syria 170,9100000 Tanzania 51,1900000 Thailand 70,2000000 Togo 100,4000000 Tonga 84,9200000 Trinidad and Tobago 77,7800000 Tunisia 60,1900000 Turkey 66,6000000 Uganda 45,9200000 United States oi : America (New York) 116,1800000 United States oi : America (Washington) 104,8300000 Uruguay 86,4900000 USSR 148,3200000 Vanuatu 89,1300000 Venezuela 43,2700000 Western Samoa 73,3400000 Yugoslavia 66,8 1 00000 Zaire 97,4900000 Zambia 66,4100000 Zimbabwe 70,1 400000 Algeria 69,1 900000 Angola 141,6000000 Antigua and Barbuda 101,5900000 Argentina 93,1800000 Australia 102,0000000 Austria 1 25,1 000000 Bahamas 112,6300000 Bangladesh 82,1000000 Barbados 90,5000000 Belize 82,7400000 Benin 89,5700000 Botswana 69,2 1 00000 Brazil 101,6300000 Bulgaria 1 8,1 600000 Burkina Faso 116,4000000 Burundi 63,0400000 Cameroon 1 39,1 200000 Canada 91,3900000 Central African Republic 172,3900000 Chad 148,2200000 Chile 75,5100000 China 65,4900000 Comoros 1 22,2000000 Congo 139,2100000 Costa Rica 51,3400000 Cyprus 85,3100000 Czechoslovakia 38,6400000 Djibouti 127,5500000 Dominican Republic 62,3600000 Egypt 43,5400000 Equatorial Guinea 106,3400000 Ethiopia 100,7400000 Fiji 67,6300000 Gabon 1 68,4000000 Gambia 64,4800000 Ghana 41,3100000 Grenada 99,1100000 Guinea 103,0100000 Guinea Bissau 45,3100000 Guyana 4,8 1 00000 Haiti 118,6500000 Hong Kong 92,0900000 Hungary 46,0000000 India 28,0800000 Indonesia 71,8300000 Israel 105,0900000 Ivory Coast 128,0300000 Jamaica 56,2000000 Japan 173,7600000 Jordan 98,9400000 Kenya 65,8000000 Lebanon 26,3700000 Lesotho 97,4900000 Liberia 135,5200000 Madagascar 56,5300000 Malawi 62,3300000 (") Not available.